Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to allocating resources of a cluster of servers to clients based on whether a safe allocation state can be determined through the finding of a hypothetical set of credit requests of all clients, classified in H04L 47/783.
II. Claims 19-20, drawn to allocating resources of a cluster of servers to clients based on an average per a number of actions that consumes a certain percentage of CPU on average and an average per core actions allowed, classified in H04L 47/822.
This application contains claims directed to the following patentably distinct species Group I and Group II. The species are independent or distinct because Group I allocates resources based on finding a hypothetical set of credit requests for clients to result in a safe allocation state, whereas Group II allocates resources based on a number of actions that consumes a certain percentage of a CPU on average and an average per core actions allowed based on the number of reads that consume the certain percentage of the CPU and an average free percentage of the CPU. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic claim exists.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
.
During a telephone conversation with Carl Reed (Reg. #45454) on September 15, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/17/2021, 05/05/2021, 06/08/2021 and 09/14/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  The examiner notes that the examiner has crossed out citation number 1 under “US Patents” in the 03/17/2021 IDS.  This is because the applicant has listed “Google LLC” as the “Name of Patentee or Applicant of Cited Document” – however, the Patent is improperly listed, as Google LLC is not cited as a patentee or applicant on the patent.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “…a cluster of servers to clients connected…” which is grammatically incorrect.  The examiner suggests amending the claim to recite “…a cluster of servers to connected clients .  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  The claim recites “wherein the cluster maintains matrices including…a total availability matrix identifies…”, “wherein the cluster maintains matrices including …a current availability matric identifies…”, “wherein the cluster maintains matrices including …a current demand matrix identifies…” and “wherein the cluster maintains matrices including …a current need matrix identifies…” which are grammatically incorrect. The examiner suggests amending the claim to recite “wherein the cluster maintains matrices including…a total availability matrix identifying…”, “wherein the cluster maintains matrices including …a current availability matrix identifying…”, “wherein the cluster maintains matrices including …a current demand matrix identifying …” and “wherein the cluster maintains matrices including …a current need matrix identifying …”.  Appropriate correction is required.  Claim 7 recites similar subject matter and is objected to for similar reasoning.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the segment credits" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of expedited prosecution, the examiner Claim 10 recites similar subject matter and is therefore rejected for similar reasoning.
Claim 10 recites the limitation "the cluster" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of expedited prosecution, the examiner interprets this limitation to recite “a cluster of servers”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauser, et al (US Patent No. 5,889,956 hereinafter referred to as Hauser).

Claim 1 is an independent claim and Hauser discloses a method for allocating resources of a cluster of servers (level 1 entities, see FIG. 5; also level N entities that are not level 0, see FIG. 2) to clients connected (level 0 entities, requestors, see FIG. 5), the method comprising: 
receiving a request for credits from a client (processing a request from the level 0 entity for a resource unit, col. 2, lines 10-11; level 0 entities (requestors, see FIG. 5)), wherein each credit (resource management for allocation of resource units to a level 0 entity from a level N entity, col. 2, lines 5-7; processing a request from the level 0 entity for a resource unit, col. 2, lines 10-11; level 1 entities, see FIG. 5; also level N entities that are not level 0, see FIG. 2); 
determining, by the cluster, whether the credits requested by the client result in a safe allocation state for all of the clients (the higher level must be able to provide resources equal to the sum of the minimum resource requirements for the requests that have been granted, col. 2, lines 61-64), wherein the cluster determines whether the allocation state is safe by finding a hypothetical set of credit requests by all the clients that allows each of the clients to request and use credits (a policy can then be implemented to assure availability of the minimum guaranteed resource allocation by ensuring that the minimum guaranteed amount available at one level is greater than or equal to the sum of all minimum provided amounts at the level below, col. 2, lines 41-45), wherein the allocation state is safe when the set of credit requests is found (the basis of granting a request is the availability of the minimum resource (e.g. available shows “safe” state as claimed), col. 2, lines 58-59) and wherein the allocation state is not safe when the set of credit requests is not found (the basis of granting a request is the availability of the minimum resource (e.g. not available shows “not safe” state as claimed), col. 2, lines 58-59); and 
issuing the segment credits to the client such that the allocation state is safe (granting a request (for minimum resources) based on the availability of the minimum resource…the higher level must be able to provide resources equal to the sum of the minimum resource requirements for the requests that have been granted, col. 2, lines 54-64).  

As per claim 2, claim 1 is incorporated and Hauser further discloses further comprising determining that the allocation state is safe when the set of credit requests allows each of the clients to request and use (the higher level must be able to provide resources equal to the sum of the minimum resource requirements for the requests that have been granted, col. 2, lines 61-64).  

As per claim 3, claim 1 is incorporated and Hauser further discloses further comprising determining that the allocation state is unsafe (the basis of granting a request is the availability of the minimum resource (e.g. not available shows “not safe” state as claimed), col. 2, lines 58-59) and issuing the credits in a number that is one of: 
less than a number of the credits requested by the client; 
zero (resources at higher levels are granted only if there are minimum guaranteed resources at all higher levels…this policy leaves resources available for other entities that have not consumed their associated minimum guaranteed resources – therefore, when resources are not granted, 0 credits are issued, col. 3, lines 21-24); or 
negative.  

Claim 10 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Furthermore, Hauser discloses a non-transitory computer readable medium including computer executable instructions configured to be executed by a processor for performing the method (inherent hardware of ATM network, col. 1, lines 18-22).

As per claim 11, claim 10 is incorporated.  Claim 11 corresponds to claim 2 and is therefore rejected for similar reasoning.
As per claim 12, claim 10 is incorporated.  Claim 12 corresponds to claim 3 and is therefore rejected for similar reasoning.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser, and further in view of Slutsky, (“The use of tables”, 2014, Journal of wrist surgery vol. 3,4, page 219 hereinafter referred to as Slutsky).

As per claim 4, claim 1 is incorporated and Hauser further discloses wherein the cluster maintains matrices including a total availability matrix identifies a maximum number of credits available from each Preliminary Amendment dated April 30, 2021server in the cluster (see TABLE 1, “sum ofMin_Limits”, col. 9, lines 32-60), a current availability matric identifies a number of credits available from each of the servers (see TABLE 1, “sum of Min_Limits” and “Sum of AboveMin_Limits”, col. 9, lines 32-60), a current demand matrix identifies the maximum allowed credits of each of the clients (see TABLE 1, “Min_Limit/Entity” and AboveMin_Limit/Entity, limits would be different for each entity at each level (i.e. including level 0 entities), col. 9, lines 32-60), and a current need matrix identifies credit needs for each of the clients (see TABLE 1, “Min_Limit/Entity”, limits would be different for each entity at each level (i.e. including level 0 entities), col. 9, lines 32-60), (Table 1 shows resource management policy for assigning resource allocations, col. 9, lines 30-60).
	While Hauser discloses a single table (i.e. matrix) of information, rather than 4 separate tables, Slutsky teaches splitting large tables into smaller ones (a large table can be broken up into several smaller ones, see page 1, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Slutsky’s table splitting into Hauser’s table because it would have allowed for the simplification of table information as well as an alternative format to provide the same table information.

As per claim 13, claim 10 is incorporated.  Claim 13 corresponds to claim 4 and is therefore rejected for similar reasoning.


Claims, 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser.

As per claim 5, claim 1 is incorporated and Hauser further discloses further comprising determining whether the allocation state is safe by considering whether each of the clients can request and use their maximum allowed credits in succession (the higher level must be able to provide resources equal to the sum of the minimum resource requirements for the requests that have been granted, col. 2, lines 61-64).   
	The examiner notes that the examiner has interpreted the obvious case where Hauser’s minimum resource allocation request is equal to the maximum resource allocation in the request, the ability to use the minimum amount of resources required would also be the ability to use the maximum amount of resources.  Therefore, it would have been obvious to a person having ordinary skill in the art 

As per claim 6, claim 5 is incorporated and Hauser further discloses further comprising determining whether a first client can request and use their maximum allowed credits and then determining whether a second client can request and use their maximum allowed credits (the higher level must be able to provide resources equal to the sum of the minimum resource requirements (which shows maximum allowed credits in the obvious case where the maximum allowed usage level and a minimum guaranteed usage level of resources are the same) for the requests that have been granted (examiner considers each granted request as corresponding to different clients), col. 2, lines 61-64).
	The examiner notes that the examiner has interpreted the obvious case where Hauser’s minimum resource allocation request is equal to the maximum resource allocation in the request, the ability to use the minimum amount of resources required would also be the ability to use the maximum amount of resources.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate this obvious scenario of Hauser, as it would not have required any significant modifications outside the scope of ordinary skill in the art.

As per claim 14, claim 10 is incorporated.  Claim 14 corresponds to claim 5 and is therefore rejected for similar reasoning.

As per claim 15, claim 10 is incorporated.  Claim 15 corresponds to claim 6 and is therefore rejected for similar reasoning.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser, and further in view of Gilmer (NPL "ATM for broadcast", Nov. 1, 2002, TV Tech, hereinafter referred to as Gilmer).

As per claim 7, claim 1 is incorporated and Hauser further discloses wherein the credits are one of segment credits for segment processing operations, stream credits for streaming operations (managing allocation of resources such in multiple level hierarchical systems such as asynchronous transfer mode (“ATM”) networks), or restore credits for restoring operations.  
	While Hauser does not specifically disclose streaming operations, a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention would have easily recognized that well-known ATM networks support streaming operations.  This is exemplified in Gilmer (ATM layer multiplexes cells from various applications (voice, data or video) into a single cell stream for presentation to the physical layer…ATM to carry broadcast video over public networks, see page 4, last paragraph and 5, para. 1-3), and would have been obvious before the effective filing date of the applicant’s claimed invention to incorporate into Hauser’s ATM network in order to provide known ATM network functionality without requiring modifications outside the level of one with ordinary skill in the art.

As per claim 16, claim 10 is incorporated.  Claim 16 corresponds to claim 7 and is therefore rejected for similar reasoning.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huaser, and further in view of Wijayaratne, et al (US Patent No. 8,381,217 B1 hereinafter Wijayaratne).

As per claim 8, claim 1 is incorporated and Hauser does not disclose, but Wijayaratne teaches, further comprising throttling the client when the number of credits issued is zero or negative (once a resource has been allocated, and a credit is removed from the resource object….if the resource object has no more credits available, all other requests are best effort, meaning requests that are not guaranteed will be processed if there are resources available, and will have to yield to guaranteed requests, col. 12, lines 18-23).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Wijayaratne’s client throttling based on available resources and used resource allocations with Hauser’s entity’s guaranteed resource allocations because it would have allowed for a more efficient and fair overall resource management system.

As per claim 17, claim 10 is incorporated.  Claim 17 corresponds to claim 8 and is therefore rejected for similar reasoning.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser, and further in view of Sistare (Pub. No. US 2013/0055279 A1 hereinafter Sistare).

claim 9, claim 1 is incorporated and Hauser does not specifically disclose, but Sistare teaches, further comprising releasing credits by the client (upon completing usage of the locked resource units, the client may release the resource units…to free the allocated credits, para. [0052]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Sistare’s client resource freeing with Hauser’s client resource allocating because it would have allowed for a more efficient overall usage of resources.

As per claim 18, claim 10 is incorporated.  Claim 18 corresponds to claim 8 and is therefore rejected for similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2015/0067691 A1 – generally teaches a token priority based approach for implementing resource access policies.
Pub. No. US 2013/0061233 A1 – generally teaches a token based system for accessing resources of a multi-core computing environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BUI/Primary Examiner, Art Unit 2448